Citation Nr: 0731843	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for right ear hearing 
loss disability. 

3.  Entitlement to service connection for left ear hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to October 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2004, a statement of the case was issued in 
November 2004, and a substantive appeal was received in 
January 2005.  

The May 2004 rating decision also denied service connection 
for tinnitus, but this benefit was subsequently granted by 
rating decision in June 2005.  The issue of service 
connection for tinnitus is therefore no longer in appellate 
status. 


FINDINGS OF FACT

1.  In a September 1981 rating decision, entitlement to 
service connection for bilateral hearing loss was denied; the 
veteran did not file a notice of disagreement.

2.  In November 2003, the veteran filed a request to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss disability.

3.  Certain new evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection.

4.  The veteran does not have hearing loss disability in the 
right ear for VA disability compensation purposes.

5.  Left ear hearing loss disability was not manifested 
during the veteran's active duty service, nor is any current 
left ear hearing loss disability otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
September 1981 denial, and the claims of entitlement to 
service connection for left ear hearing loss disability and 
right ear hearing loss disability are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Right ear hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  
3.303, 3.385 (2007).

3.  Left ear hearing loss disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2004.  
The letter predated the May 2004 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 2004 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and private medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in March 2005.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

New & Material Evidence

The veteran's claim of service connection for bilateral 
hearing loss disability was denied in a September 1981 rating 
decision, and was issued to the veteran in September 1981.  
The veteran did not file a notice of disagreement, thus the 
RO decision is final.  38 U.S.C.A. § 7105.

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for bilateral hearing loss disability was received 
in November 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It appears that that 1981 denial was based, at least in part, 
on a finding of no current hearing loss disability.  Evidence 
received since that time includes a March 2005 VA examination 
report which shows current hearing loss disability in the 
left ear.  Such evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of left ear hearing loss 
service connection.  The March 2005 examination report is not 
new and material evidence as to the right ear since it shows 
no current right ear hearing loss.  However, the veteran's 
April 2004 statement may arguably be considered new and 
material as to the right ear since he sets forth contentions 
as to acoustic trauma during service whereas it appears that 
his 1981 claim was based on assertions regarding ear 
infections.  Under the circumstances of this case, the Board 
finds that both claims have been reopened.  38 U.S.C.A. 
§ 5108.  The merits of the veteran's claims will be discussed 
below.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran has claimed entitlement to bilateral hearing loss 
due to exposure to aircraft and firearm noise in service.  
The veteran's DD Form 214 reflects that during active duty 
service he served as a stock clerk.

Private medical records from St. Luke's Hospital reflect that 
the veteran had his left ear drained in August 1960, April 
1961, and May 1961.  In May 1961, he was found to have a dry 
left ear canal and middle ear.  In June 1961, a diagnosis of 
chronic mastoid and middle ear disease with cholesteatoma was 
rendered, and he underwent left attico mastoidectomy surgery.  
Medical records reflect that the left ear was completely 
healed by July 1961.  The veteran was examined again at St. 
Luke's multiple times in 1962, 1967, and 1968, and each time 
his left ear was found to be markedly improved and in 
excellent condition.  In May 1968, some fatty tissue was 
removed from the veteran's ear.  In June 1969 and June 1973, 
St. Luke's examinations of the veteran found his ear to be 
very good and the veteran was advised to keep his left ear 
inflated.  

An examination performed for enlistment purposes in January 
1974 reflects that the veteran's ears were clinically 
evaluated as normal.  Audiometric testing was performed, 
which showed pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
RIGHT

5
5

5
LEFT

25
20

35

Audiometric testing does not reflect any findings pertaining 
to 3000 Hertz.

Since hearing loss disability was not noted at the time of 
entrance examination, the veteran is presumed to have been 
sound with regard to hearing loss disability.  

A Report of Medical History completed by the veteran in 
November 1974 reflects that the veteran checked the "No" 
box with regard to 'ear, nose, or throat' trouble and 
'hearing loss.'  The veteran also checked the "Yes" box for 
'Have you had, or have you been advised to have, any 
operations?' and a response of "at age of 5, for infection 
of the left ear."  The veteran checked the "Yes" box for 
'Have you ever been a patient in any type of hospitals?' and 
a response of "1961 at St. Lukes Hospital for ear infection 
by Dr. Nagel at Fargo, North Dakota."  The veteran also 
checked the "Yes" box for 'Have you ever had any illness or 
injury other than those already noted?' and a response of 
"By Dr. Nagel for hearing trouble." 

An in-service audiometric examination performed in December 
1974 showed pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
RIGHT

20
10
20
20
LEFT

20
20
20
20

An audiometric examination performed in April 1975, showed 
pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
RIGHT

50
53
70
85
LEFT

20
25
30
22

An audiometric examination performed in August 1976, showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
35
20
LEFT
10
10
15
15
10

An October 1976, examination performed for separation 
purposes reflects that the veteran's ears were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
35
20
LEFT
10
10
15
15
10

Private post-service audiometric testing at St. Luke's 
Hospital in 1979, showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5

10
LEFT
20
20
25

40

Audiometric testing does not reflect any findings pertaining 
to 3000 Hertz.

In March 2005, the veteran underwent a VA examination.  
Speech recognition testing showed scores of 100 percent for 
the right ear and 100 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 20 decibels and a left ear 
average of 36 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
15
20
LEFT
25
25
25
35
60

The VA examiner diagnosed hearing within normal limits for 
rating purposes with regard to the right ear.  With regard to 
the left ear, the examiner diagnosed mild to moderate, high 
frequency, mixed hearing loss.  The examiner stated that, in 
view of the history of ear infections and left ear surgeries 
the veteran had as a child, prior to entering the service, 
and the documented normal hearing at time of discharge, it 
does not appear that the hearing loss had its origins in 
service.  The examiner stated that the condition is clearly 
not service-connected.  

With regard to the claimed right ear hearing loss, according 
to the audiometric testing performed during the veteran's 
period of active service, the veteran's hearing was within 
normal limits in both ears.  The Board acknowledges the 
apparent fluctuations in right ear pure tone thresholds in 
April 1975 and August 1976, however, upon separation his 
hearing in the right ear was within normal limits.  
Notwithstanding this, on post-service testing in 1979, and in 
March 2005, the veteran's hearing was within normal limits in 
the right ear.

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the veteran's hearing is within 
normal limits in the right ear.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110; 1131;  see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current right ear hearing 
loss disability in this case, as defined by the applicable 
regulation, service connection for right ear hearing loss 
must be denied.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for left 
ear hearing loss disability.  As detailed, on induction 
examination, audiometric testing revealed that the veteran's 
left ear hearing was within normal limits.  Audiometric 
examinations performed in December 1974, April 1975, and 
August 1976 continued to show hearing within normal limits.  
Upon separation from service in October 1976, audiometric 
examination continued to show hearing within normal limits.  
The examination report also reflects no complaints with 
regard to hearing loss.  

The Board notes here that the lack of any evidence that the 
veteran exhibited left ear hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  As noted by the Court

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for disability under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

After reviewing the totality of the evidence in this case the 
Board must conclude that the preponderance of the evidence is 
against service connection for left ear hearing loss.  The 
Board believes it significant that a medical examiner opined 
that in light of the normal hearing results on his separation 
examination, the current left ear hearing loss was not 
etiologically related to service.  This opinion is entitled 
to considerable weight.  

The Board has considered the veteran's own lay statements to 
the effect that his left ear hearing loss is causally related 
to his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

The claims of entitlement to service connection for right ear 
hearing loss and left ear hearing loss have been reopened.  
To this extent, the appeal is granted. 

Entitlement to service connection for right ear hearing loss 
and for left ear hearing loss is not warranted.  To this 
extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


